Montgomery, J.
(concurring). I agree with Mr. Justice Moore that the judgment should be affirmed, but prefer to state at length my reasons for holding the claim presented to the council sufficient.
The provisions of the charter are as follows:
* ‘ The council shall audit and allow all accounts chargeable against the city; but no accounts or claims or contract shall be received for audit or allowance unless it shall be accompanied with an affidavit of the person rendering it to the effect that he verily believes that the services or property therein charged have been actually performed or delivered for the city, that the sums charged are reasonable and just, and that to the best of his knowledge and belief no set-off exists, nor payment has been made on account thereof, except such as are indorsed or referred to in such account or claim. And every such account shall exhibit in detail all the items making up the amount claimed, and the true date of each. It shall be a sufficient defense in any court, to any action or proceeding for the collection of any demand or claim against the city that it has never been presented, verified as aforesaid, to the council for allowance, or, that the claim was presented without the affidavit aforesaid and rejected for that rea*308son, or that the action or proceeding was brought before the council had a reasonable time to investigate and pass upon it. And .all claims for damages against the city growing out of the negligence or default of said city or of any officer or employe thereof shall be presented to the common council of said city in the manner above provided, and the place and circumstances out of which said claim arose shall be fully set forth therein within three months after such claim shall arise, and in case of any default thereof said claim shall thereafter be forever barred. And in any action in any court on any such claim the claimant shall be required to show that such claim has been duly presented in the manner in this section specified to the common council of said city for audit, investigation and allowance.” Act No. 321, Local Acts 1897, § 112.
Before commencing this action a claim in the language set forth in the opinion of Mr. Justice Moore was filed with the council, referred to a committee, and rejected.
The charter provision formerly ended with the words ‘£ pass upon it. ” While in this form the provision was construed in Lay v. City of Adrian, 75 Mich. 442. It was there held that claims for damages for personal injury were not within its terms. It was there said:
££ The claim sued for is not one proper for, audit and allowance by a municipal board. It is for personal inj ury, one in which the items thereof cannot be itemized by the injured party in such manner as to enable an auditing board to pass upon it intelligently without the aid of a court. * * *
“ It will be noticed that it [the charter] requires all the items of such claim to be stated, giving the dates of each, and the further statements that the claimant believes it to be correct; that no part of the same has been paid, unless indorsed upon the account presented; that the sums charged are reasonable and just for the services and property therein mentioned; and that no set-off exists against the claim, and these facts must be sworn to by the claimant.
££ This is not language usually used by courts or legislators in speaking of a claim made by an individual against a city or village, or any other party, for an injury to his feelings, or for mental anguish and physical pain he has suffered through alleged negligence of a defendant.”
*309After this decision the concluding sentences of the section were added. They should be construed in the light of this decision. The terms of the amendatory provision are as inapt to indicate a purpose to require an itemized statement as were the original provisions. It is true the claim must be presented in the manner provided in the original act, but this can mean no more than that it shall be a verified statement of claim.
When the statement itself is referred to, the requirements are not left in doubt.
“ The place and circumstances out of which the claim arose shall be fully set forth therein.”
If we attempt to speculate as to whether it was intended that some of the requirements for an affidavit accompanying a claim for property or services should be required, we are at sea. Clearly not all of these requirements can. apply, and any attempt to select such as by some stretch might be met is pure speculation. None are entirely apt.
I think the affidavit was sufficient.
Carpenter and Moore, JJ., concurred with Montgomery, J.